Citation Nr: 0519709	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1954 to 
September 1958, with subsequent service in the U.S. Navy 
Reserve until April 1966.  The veteran also had service in 
the U.S. Air Force Reserve from May 1975 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  A Notice of Disagreement was received in 
May 2003.  A Statement of the Case was issued in February 
2004.  A timely appeal was received in April 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there are some service medical records 
in the file, but it does not appear that all service medical 
records from the veteran's various periods of service are in 
the file.  The RO should make efforts to obtain the full set 
of service medical records for the period of the veteran's 
active and Reserve service.

In addition, the veteran contends that he suffers severe 
depression and nightmares due to his duty on Guam from 1956 
to 1958 where he was assigned to a medical clinic at the 
Naval Communications Station.  The RO should request the 
veteran's service personnel records to confirm the veteran's 
assignments during his period of active duty.

Further, the veteran indicated in his claim for benefits that 
he has been treated at the VA Medical Center in Dublin, 
Georgia since 1996.  VA treatment records from October 2000 
through July 2001 are in the file.  Therefore, an attempt to 
obtain VA records from January 1996 to October 2000, and 
since July 2001 should be made.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
veteran's service records, including 
personnel and medical, for the periods of 
his active and Reserve duties.  Associate 
all requests and records received with 
the claims file.  If records are 
unavailable from any sources, a negative 
reply is requested.

2.  The RO should obtain copies of the 
veteran's medical records from the 
Dublin, Georgia, VAMC for the period from 
January 1996 to October 2000, and since 
July 2001.  

3.  Then, after reviewing any additional 
records obtained, and conducting any 
additional development as may be 
logically indicated, including scheduling 
the veteran for examination for VA 
purposes, the RO should re-adjudicate the 
claims.  If such action does not resolve 
the appeal, a supplemental statement of 
the case should be issued to the 
appellant and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
case should be returned to this Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



